               Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 1 of 14


1    AARON D. FORD
      Attorney General
2    D. Randall Gilmer (Bar No. 14001)
      Chief Deputy Attorney General
3    State of Nevada
     Office of the Attorney Generals
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    Telephone: (702) 486-3427
     Facsimile: (702) 486-3773
6    Email: DGilmer@ag.nv.gov

7    Attorneys for Defendants

8                                 UNITED STATES DISTRICT COURT

9                                      DISTRICT OF NEVADA

10   ZANE M. FLOYD,                                      Case No. 3:21-cv-00176-RFB-CLB
11                       Plaintiff,
12        v.

13   CHARLES DANIELS, DIRECTOR,
     NEVADA DEPARTMENT OF
14   CORRECTIONS, ET AL.,

15                     Defendants.

16

17    STIPULATED PROTECTIVE ORDER AND CONFIDENTIALITY AGREEMENT

18   I.         Stipulated Protected Order Pertaining to Production of Documents

19              All parties, Plaintiff Zane Floyd, Defendants, Charles Daniels, Harold Wickham,

20   William Gittere, William Reubart, David Drummond, Dr. Michael Minev, Dr. David Green,

21   Linda Fox (collectively “NDOC” or “NDOC Defendants”), and Dr. Ihsan Azzam, by and

22   through their respective counsel, stipulate to the following terms regarding a Protective

23   Order and Confidentiality Agreement (Agreement).

24              On May 14, 2021, NDOC Defendants identified documents that they would

25   voluntarily produce to all parties in this case subject to a protective order, which were

26   identified on a production log. On March 20, 2021, Plaintiff and NDOC Defendants verbally

27   agreed to tentative terms regarding the disclosure of those documents pursuant to a process

28   governing production of those documents. This Agreement will govern the dissemination of



30                                            Page 1 of 14
31
           Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 2 of 14


1    those documents as well as additional documents that may be become producible
2    throughout this litigation.
3    II.    Additional Terms
4           1.    Redaction of Personal Identifying Information
5           The Parties agree that should the Producing Party believe documents that are
6    subject to disclosure include the names, titles, emails, or other personal information of
7    NDOC employees that are not involved the decision-making process relating to the relevant
8    information necessary in this litigation, that the document may be provided in redacted
9    form to protect the personal identifying information of those individuals. To the extent
10   Plaintiff believes it is necessary to confirm the identify of the individuals redacted from the
11   document, NDOC’s counsel agrees to provide those names to Plaintiff’s counsel either
12   verbally or in written form for “ATTORNEYS’ EYES ONLY” as that term is more fully
13   defined herein.
14          2.    Confidential Information
15          In providing or revealing documents, any individual or entity named above
16   (“Producing Party”) may designate as “CONFIDENTIAL” all or part of any such materials
17   that constitute trade secrets, proprietary data, marketing information, financial
18   information, and/or similar sensitive information of the type contemplated by Rule 26(c) of
19   the Federal Rules of Civil Procedure. The Producing Party must have a good faith basis,
20   in law and in fact, to believe that the designated material is in fact privileged, confidential
21   or that unprotected disclosures may jeopardize law enforcement, or create safety, security,
22   or operational injury. The designated material must not be publicly known and must not
23   be ascertainable from an inspection of publicly available documents, materials, or devices.
24          The Producing Party may further designate certain materials of a highly confidential
25   and/or safety, security, or operational nature as “ATTORNEYS’ EYES ONLY.” The Parties
26   agree that the names of individuals other than Defendants and those involved in the
27   decision-making process may be redacted from any document being filed in Court, and that
28   the information will be provided to counsel as necessary under this provision. Should the


30                                            Page 2 of 14
31
          Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 3 of 14


1    Parties disagree as to whether the name of the individual should be provided in a public
2    forum, the Parties agree to keep the name and other identifying information
3    CONFIDENTIAL and ATTORNEY EYES ONLY until the disagreement is resolved
4    pursuant to the process set forth below in Section II.4.
5          3.     Designation of Confidential Information
6          If a Producing Party determines that any of its documents, things, or responses
7    produced in the course of litigating this action should be designated as “CONFIDENTIAL”
8    or “ATTORNEYS’ EYES ONLY” and, therefore, constitute “Confidential Information,” it
9    shall advise the other party (“Receiving Party”) who has received such Confidential
10   Information of this fact along with a description explaining why the document has been so
11   designated, and all copies of such documents, things or responses, or portions thereof,
12   deemed to be confidential shall be marked “CONFIDENTIAL” or “ATTORNEYS’ EYES
13   ONLY” at the expense of the Producing Party and treated as confidential by all parties.
14   With respect to a multi-page document that contains Confidential Information, the
15   designation should be made, to the extent possible, on each page of the document. If
16   designation in this manner is impossible or impractical, the Producing Party may use such
17   other method of designation as is reasonable under the circumstances.
18         4.     Challenges to Designation
19         If any party objects to the designation of any record or thing as confidential material,
20   that party shall promptly notify all other parties in writing within three (3) court days of
21   receipt of the confidential material. The parties shall have a period of no longer than three
22   (3) court days to resolve the dispute by agreement. If the dispute is not resolved by
23   agreement, the Producing Party shall move to enforce the confidential designation three
24   (3) court days thereafter. The Receiving Party may file their own response three (3) court
25   days thereafter. The Producing Party shall bear the burden of establishing that the
26   materials are properly designated as confidential as required under the case law, rules,
27   and statutes. Pending such determination by the Court (or the expiration of the period in
28



30                                           Page 3 of 14
31
          Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 4 of 14


1    which any party may make a challenge to an adverse ruling, if later), the records and/or
2    things shall be maintained as confidential material.
3          5.     Use of Confidential Information
4          Confidential Information designated or marked as provided herein shall be used by
5    the Receiving Party solely for the purposes of this litigation and shall not be disclosed to
6    anyone other than those persons identified herein in paragraphs 7 and 8 and who have
7    executed an acknowledgement and agreement as set forth in Exhibit A to abide by this
8    Order. Confidential Information shall be handled in the manner set forth herein until such
9    designation is removed by the Producing Party or by order of the Court. Confidential
10   Information shall not be used by any other person granted access thereto, besides the
11   Receiving Party, under this Confidentiality Agreement and Protective Order (“Order”) for
12   any purpose outside of this lawsuit, including, but not limited to, a court or competitive
13   purpose.   Nothing herein shall preclude the Producing Party from using its own
14   Confidential Information.
15         6.     Use of Confidential Information in Depositions
16         Any party shall have the right to use Confidential Information during depositions,
17   provided that all persons who are present during such portions of depositions are
18   enumerated in paragraphs 7 and 8 below who have executed an acknowledgement and
19   agreement as set forth in Exhibit A to abide by this Order. During a deposition, if the
20   contents of a document marked “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” is
21   inquired into, or if counsel for a party believes that the response to a question may result
22   in the disclosure of Confidential Information, or whenever counsel for a party deems that
23   the response to any question has resulted in the disclosure of Confidential Information, the
24   deposition (or portions thereof) may be designated by the affected party as containing
25   Confidential Information subject to the provisions of this Order. When such designation
26   has been made, the testimony, or the transcript of such testimony, shall be disclosed only
27   to those parties described in paragraphs 7 and 8, and the information contained therein
28   shall be used only as specified in this Order.


30                                           Page 4 of 14
31
          Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 5 of 14


1          Counsel for the party whose Confidential Information is involved may also request
2    that all persons not qualified under paragraphs 7 or 8 of this Order to have access to the
3    Confidential Information leave the deposition room during the confidential portion(s) of the
4    deposition. Failure of such other persons to comply with a request to leave the deposition
5    shall constitute substantial justification for counsel to advise the witness that the witness
6    need not answer the question seeking the revelation of Confidential Information.
7          All originals and copies of the deposition transcripts that contain Confidential
8    Information shall be prominently marked “CONFIDENTIAL” or “ATTORNEYS’ EYES
9    ONLY” on the cover thereof and, if and when filed with the Court, the portions of such
10   transcript so designated shall be filed under seal. Counsel must designate portions of
11   deposition transcripts as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” within three
12   (3) court days, subject to any stipulation for additional time, of receiving the transcripts.
13   Designations may be made by letter to counsel of record or on the record during the
14   deposition. Portions of deposition transcripts so designated shall be treated as Confidential
15   Information by the parties as set forth herein; during the three (3) court day period, the
16   entire transcript shall be treated as confidential.
17         If any party challenges another party’s designation of Confidential Information, the
18   designation and challenge shall be resolved in the manner set forth in paragraph 4 above.
19   If no confidential designations are made within the three (3) court day period, the entire
20   transcript shall be considered not confidential.
21         7.     Disclosure of “Confidential” Information
22         Confidential Information produced pursuant to this Order and designated
23   “CONFIDENTIAL” may be disclosed or made available only to the persons designated in
24   Section I above, and below:
25                a.     the Court (under seal);
26                b.     counsel of Record for all parties, including non-party counsel to NDOC,
27         the Nevada Department of Health and Human Services, the Nevada Federal Public
28         Defender’s Office, the Nevada Office of the Attorney General, and partners and


30                                           Page 5 of 14
31
          Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 6 of 14


1          associates employed with the law office Sklar Williams, PLLC, who assist them in
2          this matter, and the paralegals, clerical and secretarial staff employed by such
3          counsel;
4                 c.    the Named Parties to the litigation, subject to the limitations stated in
5          Section I above, and who have executed an acknowledgement and agreement as set
6          forth in Exhibit 1 to abide by this Order and employees, officers, directors and in-
7          house counsel for the parties who need access to the material designated
8          Confidential to assist counsel in the litigation, as well as secretarial and clerical
9          personnel who work regularly with such person;
10                d.    court reporters and videographers;
11                e.    non-party    experts    or   consultants    who    have    executed    an
12         acknowledgment and agreement as set forth in Exhibit 1 to abide by this Order,
13         including their secretarial and clerical personnel retained to assist counsel of record
14         in this case who have agreed to be bound by this Order;
15                f.    any bona fide potential or actual witness (and any counsel of such
16         witness), provided that counsel herein reasonably believe the witness has relevant
17         knowledge about the creation, distribution or maintenance of the particular
18         Confidential Information to be disclosed, or about the facts contained therein;
19                g.    such other persons as the parties may stipulate to in writing; and
20                h.    such other persons as the Court may order upon application of the
21         parties.
22         Any person to whom Confidential Information is disclosed pursuant to subparts (b)
23   through (h) shall be advised that the Confidential Information is being disclosed pursuant
24   to an Order of the Court, that the information may not be disclosed to any other person not
25   permitted to have access to the Confidential Information pursuant to this Order, and that
26   any violation of this Order may result in the imposition of such sanctions as the Court
27   deems proper.
28



30                                          Page 6 of 14
31
          Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 7 of 14


1          8.    Disclosure of “ATTORNEYS’ EYES ONLY” Information
2          Confidential Information produced pursuant to this Order and designated
3    “ATTORNEYS’ EYES ONLY” may be disclosed or made available only to the persons
4    designated below:
5                a.      the Court (under seal);
6                b.      counsel of Record for all parties, including non-party counsel to NDOC,
7          the Nevada Department of Health and Human Services, the Nevada Federal Public
8          Defender’s Office, the Nevada Office of the Attorney General, and partners and
9          associates employed with the law office Sklar Williams, PLLC, who assist them in
10         this matter, and the paralegals, clerical and secretarial staff employed by such
11         counsel;
12               c.      court reporters and videographers;
13               d.      non-party   experts       or   consultants   who   have   executed   an
14         acknowledgment and agreement to abide by this Order, including their secretarial
15         and clerical personnel retained to assist counsel of record in this case who have
16         agreed to be bound by this Order;
17               e.      any bona fide potential or actual witness (and any counsel of such
18         witness), provided that counsel herein reasonably believe the witness has relevant
19         knowledge about the creation, distribution or maintenance of the particular
20         Confidential material to be disclosed, or about the facts contained therein;
21               f.      such other persons as the parties may stipulate to in writing; and
22               g.      such other persons as the Court may order upon application of the
23         parties.
24         Any person to whom “For Attorneys’ Eyes Only” Confidential Information is
25   disclosed pursuant to subparts (b) through (g) shall be advised that the Confidential
26   Information is being disclosed pursuant to an Order of the Court, that the information may
27   not be disclosed to any other person not permitted to have access to the Confidential
28



30                                          Page 7 of 14
31
          Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 8 of 14


1    Information pursuant to this Order, and that any violation of this Order may result in the
2    imposition of such sanctions as the Court deems proper.
3          9.       Filing of Confidential Information with the Court
4          Any Confidential Information that is filed with the Court by any party (including
5    transcripts of depositions or portions thereof, documents produced in litigation, information
6    obtained from inspection of premises or things, answers to interrogatories or requests for
7    admissions, exhibits and all other documents that have previously been designated as
8    containing Confidential Information, or any pleading or memorandum reproducing or
9    containing such information) shall be filed under seal and served on counsel of record via
10   email in a manner consistent with the Federal Rules of Civil Procedure and this Court’s
11   Local Rules.
12         In the event any Confidential Information is used in any pretrial Court proceeding
13   in this action, it shall not lose its confidential status throughout such use. The party using
14   such Confidential Information shall take all reasonable steps to maintain its confidentiality
15   during such use, including, without limitation, requesting that the Court seal any
16   transcript with respect to such proceeding. Nothing in this Order, or designations of
17   confidentiality hereunder, shall in any way affect the treatment of Confidential
18   Information at the trial of this action. Within three (3) court days after the conclusion of
19   discovery, the parties shall confer and, if necessary, submit appropriate motions to the
20   Court setting forth their positions as to the treatment at trial of Confidential Information.
21         10.      Application to Non-Parties
22         This Order shall inure to the benefit of, and may be invoked and enforced by, non-
23   parties with respect to documents and information produced by them in the course of
24   litigating this action and designated by them as “CONFIDENTIAL” or “ATTORNEYS’
25   EYES ONLY” in the manner provided herein. Any non-party invoking this Order shall
26   comply with, and be subject to, all applicable provisions herein.
27

28



30                                           Page 8 of 14
31
          Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 9 of 14


1          11.    Knowledge of Unauthorized Use or Possession
2          The Receiving Party shall immediately notify the Producing Party in writing if the
3    Receiving Party learns of any unauthorized possession, knowledge, use or disclosure of any
4    Confidential Information that has occurred by way of Confidential Information provided by
5    that Producing Party. The Receiving Party shall promptly furnish the Producing Party full
6    details of such possession, knowledge, use or disclosure. With respect to such unauthorized
7    possession, knowledge use or disclosure, the Receiving Party shall assist the Producing
8    Party in preventing its recurrence of and shall cooperate reasonably with the Producing
9    Party in any efforts to prevent the unauthorized use or further dissemination of the
10   Confidential Information, including contacting any individuals or entities that have
11   unauthorized possession to request that the individuals or entities return all copies in their
12   possession, and cooperating with any motions or litigation filed by the Producing Party
13   against the individuals or entities in unauthorized possession who refuse to voluntarily
14   return the documents.
15         12.    Copies, Summaries or Abstracts
16         Any copies, summaries, abstracts or exact duplications of Confidential Information
17   shall be marked “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” and shall be
18   considered Confidential Information subject to the terms and conditions of this Order.
19   Attorney-client communications and attorney work product regarding Confidential
20   Information shall not be subject to this paragraph, regardless of whether they summarize,
21   abstract, paraphrase or otherwise reflect Confidential Information.
22         13.    Information Not Confidential
23         The restrictions set forth in this Order shall not be construed to apply to information
24   or other materials:
25                a.       obtained by a party from any non-party to this litigation having the
26         right to disclose such information; or
27

28



30                                           Page 9 of 14
31
          Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 10 of 14


1                  b.    that have been or become part of the public domain by publication or
2          otherwise and not due to any unauthorized act or omission on the part of a Receiving
3          Party; or
4                  c.    that, under the law, have been declared to be in the public domain.
5          14.     No Waiver Regarding Confidential Nature of Information
6          This Order is entered solely for the purpose of facilitating the exchange of documents
7    and information among the parties to this action without involving the Court unnecessarily
8    in the process. Nothing in this Order nor the production of any information or document
9    under the terms of this Order, nor any proceeding pursuant to this Order, shall be deemed
10   (i) to have the effect of an admission or waiver by either party of the confidentiality or non-
11   confidentiality of any materials; (ii) to alter the confidentiality or the non-confidentiality of
12   any such document or information; (iii) to alter any existing obligation of any party or the
13   absence thereof; or (iv) to affect in any way the authenticity or admissibility of any
14   document, testimony, or other evidence at trial. Entry of this Order does not preclude any
15   party from seeking or opposing additional protection for particular information.
16         15.     Inadvertent Failure to Designate
17         The inadvertent failure of a Producing Party to designate materials as Confidential
18   Information shall not be deemed, by itself, to be a waiver of the party’s or non-party’s rights
19   to so designate such materials. Immediately upon learning of any such inadvertent failure,
20   the Producing Party shall notify all receiving parties of such inadvertent failure and take
21   such other steps as necessary to correct such failure after becoming aware of it. However,
22   disclosure by a Receiving Party of such materials to any other person prior to the
23   designation of materials in accordance with this paragraph shall not violate the terms of
24   this Order.
25         16.     No Waiver of Privilege
26         This Order will not prejudice the right of any party or non-party to oppose production
27   of any information on the grounds of attorney-client privilege, work product privilege or
28   any other privilege or protection provided under the law.


30                                            Page 10 of 14
31
          Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 11 of 14


1          17.    Return or Destruction of Confidential Information
2          Within thirty (30) court days after the conclusion of this action, including any appeal
3    thereof, or the conclusion of any other legal proceeding (including arbitration proceedings)
4    between any or all of the parties to this lawsuit, all documents and things, including
5    appropriate portions of transcripts of depositions, together with all copies thereof, which
6    have been designated as Confidential Information, shall be returned to the designating
7    party. In lieu of returning such designated materials as provided above, counsel for the
8    Receiving Party may certify in writing to counsel for the Producing Party that the materials
9    have been destroyed.
10         Counsel for the parties are responsible for retrieving from their retained experts and
11   consultants all confidential materials and returning or destroying them, and for assuring
12   that their retained experts and consultants do not keep any copies. In lieu of having such
13   materials returned, such counsel shall secure a written confirmation from their retained
14   expert and consultants that such materials have been destroyed.
15         18.    Other Actions and Proceedings. If a Receiving Party is: (a) subpoenaed in
16   another action or proceeding; (b) served with a demand in another action or proceeding in
17   which it is a party; or (c) served with any legal process by one not a party to this Stipulation
18   and Order, seeking       materials that were produced or designated as Confidential
19   Information pursuant to this Stipulation and Order, the Receiving Party shall give prompt
20   actual written notice by hand or facsimile transmission to counsel of record for such
21   Producing Party within five (5) business days of receipt of such subpoena, demand or legal
22   process or such shorter notice as may be required to provide the Producing Party with the
23   opportunity to object to the immediate production of the requested materials to the extent
24   permitted by law. Should the person seeking access to Confidential Information take action
25   against the Receiving Party or anyone else covered by this Stipulation and Order to enforce
26   such a subpoena, demand or other legal process, the Receiving Party shall respond by
27   setting forth the existence of this Stipulation and Order concerning the use of information
28   disclosed hereunder.


30                                           Page 11 of 14
31
         Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 12 of 14


1          19.    Waiver. Waiver of any provision herein shall not be deemed a waiver of any
2    other provision herein, nor shall waiver of any violation of this Agreement or Order be
3    construed as a continuing waiver of other violations of the same or other provisions of this
4    Agreement. Neither failure nor delay on the part of any party to exercise any right, remedy,
5    power or privilege hereunder nor dealing between the parties shall operate as a waiver
6    thereof, or of the exercise of any other right, remedy, power or privilege.
7

8     Dated this 27th day of May, 2021.             Dated this 27th day of May, 2021.
9     AARON D. FORD                                 RENE L. VALLADARES
      Attorney General                              Federal Public Defender
10
      By: /s/ D. Randall Gilmer                     By: /s/ David Anthony
11    D. RANDALL GILMER (NV Bar # 14001)            DAVID ANTHONY (NV Bar # 7978)
      Chief Deputy Attorney General                 BRAD D. LEVENSON (Cal. Bar # 166073)
12    Office of the Attorney General                TIMOTHY R. PAYNE (OH Bar # 0069329)
      555 E. Washington Ave., Ste. 3900             Assistant Federal Public Defender
13    Las Vegas, NV 89101                           411 E. Bonneville, Ste. 250
      (702) 486-3427 (phone)                        Las Vegas, Nevada 89101
14    (702) 486-3773 (fax)                          (702) 388-6577 (phone)
      drgilmer@ag.nv.gov                            (702) 388-6419 (fax)
15    Attorneys for NDOC Defendants                 David_Anthony@fd.org
                                                    Brad_Levenson@fd.org
16                                                  Tim_Payne@fd.org
                                                    Attorneys for Zane Floyd
17

18    Dated this 27th day of May, 2021.
19    SKLAR WILLIAMS PLLC
20    By: /s/Crane Pomerantz
      CRANE POMERANTZ (NV Bar # 14103)
21    NADIA AHEMD (NV Bar # 15489)
      SKLAR WILLIAMS PLLC
22    410 South Rampart Boulevard, Suite 350
      Las Vegas, NV 89149
23    (702) 360-6000 (phone)
      (702) 360-0000 (fax)
24    cpomerants@sklar-law.com
      nahmed@sklar-law.com
25    Attorneys for Dr. Azzam
26

27

28



30                                           Page 12 of 14
31
         Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 13 of 14


1                                          ORDER
2         For good cause appearing, the Stipulation and Protective Order Governing Sensitive
3    and Confidential Material as set forth above is SO ORDERED.
4                               3rd day of ___________,
          IT IS SO ORDERED this ____          June      2021
5

6
                                                Honorable Richard J. Boulware, II
7                                               United States District Judge
8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                                  Floyd v. Daniels, et al.
                                                         Case No. 3:21-cv-00176-RFB-CLB
28



30                                       Page 13 of 14
31
     Case 3:21-cv-00176-RFB-CLB Document 87 Filed 06/03/21 Page 14 of 14


1                                         EXHIBIT A
2                                  ACKNOWLEDGEMENT
3     I, _____________________________, declare that:
4     1.    I have received a copy of the Stipulated Protective Order and Confidential
            Agreement (“Confidentiality Agreement”) entered in the lawsuit styed Floyd
5           v. Daniels et al., Case No. 3:21-cv-00176-RFB-CLB.
6     2.    I have carefully read and understand the provisions of this Confidentiality
            Agreement and I agree to abide by its terms.
7
      3.    I agree to use the confidential material provided to me only in connect with
8           assisting counsel of record for a party in the prosecution or defense of this
            matter.
9
      4.    I will hold in confidence, will not disclose to anyone other than those persons
10          specifically authorized by the Confidentiality Agreement, and will not copy or
            use for purposes other than for this Action any information designated
11          “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” that I receive in this
            Action, except to the extent that such information designated or becomes
12          public domain information or otherwise is not deemed “CONFIDENTIAL” or
            “ATTORNEYS’ EYES ONLY” in accordance with the Confidentiality
13          Agreement.
14    5.    I agree that within thirty (30) day of the conclusion of the litigation, I will
            return all “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” to the party or
15          attorney from whom I received it.
16    6.    I expressly consent to subject myself personally to the jurisdiction of this
            Court for the purpose of proceedings relating to my performance under,
17          compliance with, or violation of the Confidentiality Agreement.
18    7.    I understand that disclosure of information designated “CONFIDENTIAL” or
            “ATTORNEYS’ EYES ONLY” in violation of the Confidentiality Agreement
19          may constitute contempt of court and could result in civil sanctions levied by
            the Court, as well as other civil or criminal penalties under state or federal
20          law.
21    I declare under penalty of perjury that the foregoing is true and correct.
22

23

24                    Date                                   Signature

25

26

27

28



30                                    Page 14 of 14
31
